Citation Nr: 1500154	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a mental disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and September 2009 rating decisions of the RO in Milwaukee, Wisconsin, which denied service connection for PTSD.  This case was first before the Board in November 2012, where it was remanded to schedule a hearing before a Veterans Law Judge.  The Veteran subsequently testified at an April 2014 Travel Board hearing in Milwaukee, Wisconsin, before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.

The case was returned to the Board, and in a June 2014 decision, the issue on appeal was remanded for additional development, including a VA mental health examination for compensation purposes.  As the instant decision grants service connection for PTSD, the Board need not consider whether an additional remand to comply with the previous remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the April 2014 Travel Board hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  

In this case, during the Travel Board hearing, the Veterans Law Judge specifically noted the issue on appeal, and sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the service connection claim.  The Veteran was informed that a treatment record and/or medical opinion establishing that the Veteran has a current diagnosis of PTSD would assist in substantiating the claim.  The Veterans Law Judge queried the Veteran specifically regarding the submission of a PTSD diagnosis to support his claim; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103.  See Bryant at 496-97.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  The Veteran served in the Republic of Vietnam and was exposed to rocket and mortar attacks.

3.  The PTSD stressor is adequate to support a diagnosis of PTSD, and the PTSD symptoms are related to the claimed stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a mental disorder of PTSD have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for a mental disorder of PTSD.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

During the pendency of the instant appeal, the Secretary of VA amended the provisions of 38 C.F.R. § 3.304 applicable to PTSD claims.  This amendment is expressly applicable to all claims pending before the Board on July 13, 2010.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

In this case, the Veteran has advanced that he developed PTSD as a result of stressful traumatic experiences while serving in the Republic of Vietnam.  After a review of all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran has a current diagnosis of PTSD.  In July 2009, the Veteran underwent a mental status evaluation at the Milwaukee Vet Center.  The evaluation report conveys symptoms such as fair judgment, disorganized thinking, hallucinations, anxiety, depression, and sleep difficulties.  No diagnosis of any mental disability was advanced; however, the Board notes that such a diagnosis might be found within the records of the Veteran's subsequent Vet Center treatment.  Unfortunately, despite multiple attempts, VA was unable to obtain the Veteran's Vet Center mental health treatment records.

The Veteran received a VA PTSD examination for compensation purposes in August 2009.  The VA examiner noted in the examination report that the Veteran's stressor, that he had been exposed to incoming rocket and mortar attacks in Long Binh during the months of June through August 1969 while stationed in the Republic of Vietnam, had been established by VA.  Upon examination, the VA examiner assessed that the Veteran did not "endorse a full constellation of symptoms specifically related to the recognized stressor of him being present at Long Binh during incoming rocket and mortar attacks."  

At the conclusion of the examination, the Veteran was diagnosed with episodic alcohol abuse and no other mental disabilities; however, it is unclear to the Board whether the VA examiner found that the Veteran had no PTSD diagnosis whatsoever, or simply that the only confirmed stressor was insufficient to support a diagnosis of PTSD. The VA examiner assigned a GAF of 64, which indicated the presence of mild mental health symptoms and/or some difficulty in social, occupational, or school functioning. 

An October 2009 VA Medical Center (VAMC) treatment record reflects that the Veteran called the VAMC to discuss complains of sleeplessness, an inability to concentrate, and stress related to PTSD.  An assessment of "PTSD - sleeplessness, inability to concentrate" was advanced.

Subsequently, in November 2009, the Veteran received a VAMC mental health assessment.  At the conclusion of the examination, no mental health diagnosis was advanced by the VA resident who conducted the examination; however, a GAF of 60, indicating moderate difficulty in social, occupational, or school functioning, was assigned.  The Veteran was offered individual and group therapy, which he declined in favor of continuing treatment at the Vet Center.

The Veteran received a second VA mental health examination for compensation purposes in January 2010.  Upon examination it was again noted that the Veteran did not endorse a full constellation of symptoms specifically related to the recognized stressor.  No diagnosis of any mental health disorder was advanced, and the examiner assigned a GAF of 64.  Once again, it is unclear to the Board whether the VA examiner found that the Veteran had no PTSD diagnosis whatsoever, or simply that the sole confirmed stressor was insufficient to support a PTSD diagnosis.    

VA treatment records reflect that in April 2014 the Veteran called the VAMC to request PTSD treatment assistance.  The Veteran conveyed that he was having intermittent anxiety and depression.  A May 2014 VA outpatient follow-up note stated that the Veteran spoke rapidly and non-stop, and that he was very emotional about topics related to his time in the Republic of Vietnam.  At the conclusion of the discussion the Veteran was referred for PTSD treatment.  

Subsequently, the Veteran underwent a VAMC PTSD evaluation in May 2014.  At the conclusion of the examination, the Veteran was referred for PTSD treatment caused by Vietnam war-related stress.  A mental health recovery plan tailored to PTSD symptoms related to military trauma sustained in the Republic of Vietnam was developed.  A June 2014 mental health admission evaluation note conveys that the Veteran was diagnosed with PTSD and depression not otherwise specified.  Subsequently, the Veteran was prescribed Paroxetine, an antidepressant, to treat the PTSD symptoms.

The Veteran received a third VA mental health examination in July 2014.  The examination report reflects that the VA examiner reviewed the claims file and discussed the most recent VAMC mental health treatment records.  At the conclusion of the examination, the VA examiner opined that the Veteran did not meet the full diagnostic criteria for PTSD.  Specifically, the Veteran's frequency, duration, and intensity of symptoms were not found to be sufficient to meet most of the PTSD criteria.  

In addition to finding that the Veteran did not have a current diagnosis of PTSD, the VA examiner did not diagnose any other mental disability.  The July 2014 VA examination report reflects that the Veteran reported symptoms including depression, anxiety, anger, irritability, and sleep disturbance.  In its June 2014 remand directives, the Board directed that "if no mental disability is diagnosed, the examiner should opine as to the cause of any identified psychiatric symptoms."  As the VA examination report reflects that no such opinion was offered, the July 2014 VA mental health examination is inadequate for VA purposes.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  Further, the VA examination report reflects that the VA examiner knew the Veteran was prescribed medication to treat symptoms of depression; however, the VA examiner did not address why/how the Veteran would be prescribed an antidepressant medication if he did not have a current diagnosis of a mental health disability.  As such, the July 2014 VA examination has little, if any, probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

As the most recent VA treatment records reflect that the Veteran has been diagnosed with, and is receiving treatment for, PTSD, and as the July 2014 VA mental health examination report (not diagnosing PTSD) is of minimal probative value, when considering all the evidence of record, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran has PTSD.  Resolving reasonable doubt in the Veteran's favor on this element of the claim, the Board finds that the Veteran has a current diagnosis of PTSD. 

The Board also finds that the Veteran served in the Republic of Vietnam and was exposed to rocket and mortar attacks.  As noted above, after completing the appropriate review of the records, VA recognized the Veteran's in-service stressor.  Specifically, the evidence of record reflects that the Veteran was stationed at Long Binh in the Republic of Vietnam during the time period of June to August 1969 when Long Binh came under rocket and mortar fire.  The Veteran's in-service stressor is established.

Next, the Board finds that the Veteran's PTSD stressor is adequate to support a diagnosis of PTSD.  The report from the July 2014 VA mental health examination reflects that the VA examiner found the Veteran's recognized stressor of rocket and mortar attacks was adequate to support a PTSD diagnosis.

Finally, the Board finds the evidence is at least in equipoise on the question of whether the PTSD symptoms are related to the recognized stressor.  As noted above, the VA examiners at the August 2009, January 2010, and July 2014 VA mental health examinations found that the Veteran did not have a current diagnosis of PTSD, and no opinion was rendered by any of the VA examiners as to whether the recognized stressor contributed to a PTSD diagnosis.  Recent VA medical records reflect that the Veteran is specifically receiving treatment for PTSD caused by Vietnam-related combat stress, and a recovery plan has been developed to treat these PTSD symptoms.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the diagnosed PTSD is related to the in-service stressor. 

The Veteran has a current diagnosis of PTSD, an in-service stressor sufficient to support a diagnosis of PTSD, and the medical evidence of record is at least in equipoise on the question of whether the Veteran's PTSD symptoms are related to the in-service stressor.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a mental disorder of PTSD have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a mental disorder of PTSD is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


